Appellant was fined $100 and thirty days confinement in the county jail.
The charging part of the indictment is as follows: "Will Saye on or about the 15th day of July in the year of our Lord, one thousand nine hundred and six, and anterior to the presentment of this indictment in the county of Delta and State of Texas, did then and there unlawfully commit an aggravated assault upon the person of Greetie Fowler by fondling, holding and embracing the said Greetie Fowler in an indecent manner. The said Greetie Fowler being then and there a female and the said Will Saye being then and there an adult male."
Appellant filed a motion to quash the indictment on the ground that it does not allege his intent to injure. This is not necessary in an indictment for either an assault or an aggravated assault. See Webb v. State, 35 S.W. Rep., 380.
The court charged all the law that is applicable to the facts of this case. The evidence is in strict accord with the allegations in the indictment. We have carefully reviewed all of appellant's special charges and find that all that were applicable to this case were covered by the main charge of the court.
Finding no error in this record, the judgment is affirmed.
Affirmed.
Ramsey, Judge, absent.
                          ON REHEARING.                       December 12, 1908.